PER CURIAM.
The Circuit Court of Webster County, Missouri, entered judgment on April 5, 1977, transferring the custody of the minor, T— J— J — , to the Division of Family Services. The mother of T— J— J— filed her notice of appeal on June 3, 1977, followed by paying the requisite docket fee on July 28, 1977.
Rule 120.01(c), V.A.M.R., requires all appeals from Juvenile Code judgments to be initiated within 30 days after entry of said judgment. The notice of appeal was filed 59 days after entry of the judgment but the notice of appeal was not effective until 114 *592days after entry of judgment when the docket fee was paid. State v. Worl, 531 S.W.2d 294, 295[2] (Mo.App.1975).
Timely filing of a notice of appeal is an essential prerequisite to appellate jurisdiction. In Interest of P. J. M., 536 S.W.2d 519[1] (Mo.App.1976). We have no jurisdiction and the appeal is dismissed.
All concur.